

EXHIBIT 10.1
 
TERMINATION AGREEMENT
 
This TERMINATION AGREEMENT (“Agreement”) is made as of the 23rd day of January,
2007, by and between HomeFederal Bank, an Indiana commercial bank (the “Bank”),
Home Federal Bancorp, an Indiana corporation (the “Corporation”) and John K.
Keach, Jr. (“Keach”).
 
RECITALS:
 
WHEREAS, the Bank, the Corporation, and Keach have entered into an Employment
Agreement dated October 15, 1987, as amended by five amendments prior to the
date hereof (the “Agreement”);
 
WHEREAS, the parties desire to terminate the Agreement upon the terms and
conditions set forth herein.
 
NOW THEREFORE, for good and valuable consideration and the mutual covenants
contained herein, the Bank, the Corporation, and Keach agree as follows:
 
Section 1. From and after the date here, the Agreement is hereby terminated and
is no longer of any force or effect.
 
Section 2. Keach hereby waives and releases any and all claims, demands, or
causes of action against the Bank or the Corporation, or its successors and/or
assigns, or against the Bank’s or the Corporation’s officers, employees,
directors or agents arising out of or in any way related to the Agreement or the
termination of the Agreement or as to any rights or benefits covered by the
Agreement. Keach represents and states that his decision to terminate the
Employment Agreement is voluntary, knowing, and that his decision has been made
without any coercion or influence by the Board.
 
Section 3. This Agreement may be signed in one or more counterparts, each of
which shall constitute one and the same agreement.
 
Section 4. The validity, interpretation, and performance of this Agreement shall
be governed by the laws of the State of Indiana.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 



 
HOMEFEDERAL BANK
       
By:
/s/ Harold Force    
Harold Force, Director
             
HOME FEDERAL BANCORP
       
By:
/s/ Harold Force    
Harold Force, Chairman of the Governance and Nominating Committee
                    /s/ John K. Keach, Jr.  
John K. Keach, Jr.



 